Citation Nr: 0032261	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

3.  Entitlement to service connection for a dental disorder 
claimed as secondary to the gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The appellant served on active duty from October 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On October 24, 2000, the appellant testified at a Central 
Office hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record on appeal.

As a result of the Board's remand of January 2000, the issue 
of service connection for the dental disorder was added to 
the appeal.  Further instructions regarding the disposition 
of this issue as well as the other claims are set forth in 
the remand portion of this decision.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in 1982 of service connection for the psychiatric and 
stomach disorders is so significant that it must be 
considered in order to fairly decide the merits of these 
claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of entitlement to service connection for an acquired 
psychiatric disorder and a gastrointestinal disorder (each 
claimed as secondary to in-service abuse of amphetamines 
(Preludin) taken for weight loss).  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for an acquired psychiatric 
disorder and a gastrointestinal disorder (each claimed as 
secondary to in-service abuse of amphetamines (Preludin) 
taken for weight loss) was previously and finally denied by 
the RO in an unappealed confirmed rating decision issued in 
June 1982.  That decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  The RO at that time declined to reopen 
previously denied claims for these disorders because there 
was no medical evidence which provided a basis to link either 
condition to the appellant's military service.  Evidence 
submitted in connection with the present appeal includes VA 
outpatient reports dated in 1996, which denote the 
appellant's reported history of amphetamines abuse in the 
past, and the reports of VA compensation examinations 
conducted in January 2000, which provide detailed medical 
history summaries and opinions regarding the etiology of his 
mental, stomach and dental disorders.  With respect to the 
former, the Board notes that evidence previously considered 
strongly supports the appellant's factual claim that he did, 
indeed, take Preludin during service for weight loss even 
though the service medical records do not specifically 
document such use.  With respect to the latter, the Board 
notes further the conclusion of the VA psychiatrist on the 
January 2000 examination, to wit, "[i]t could be that these 
problems that he presents now have a correlation to the use 
of amphetamines that he has used in the past, but it is 
difficult to ascertain whether this relates to the time that 
he was on active duty."  (Emphasis added).  On the stomach 
disorders examination, the examiner opined that the 
appellant's reported medical history was consistent with a 
"psychophysiological gastrointestinal reaction," although 
he did not believe it was related to his military service.  
Based on these opinions, read together with the balance of 
the evidence, which has been extensively developed by the RO 
pursuant to the Board's prior remand of January 2000, the 
Board finds that under the more relaxed new and material 
standard set forth under Hodge and its progeny, these claims 
now deserve further consideration on a de novo basis.  On 
this point, the Board must emphasis that the new-and-
material-evidence standard does not require the appellant to 
prove his claim; to the contrary, evidence is new and 
material if it "bears directly and substantially upon the 
specific matter under consideration, . . . and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  In 
this case, the newly assembled evidence satisfies this 
regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claims of service connection for an acquired psychiatric 
disorder and a gastrointestinal disorder (each claimed as 
secondary to in-service abuse of amphetamines (Preludin) 
taken for weight loss).  However, for the reasons set forth 
below in the REMAND section of this decision, further 
development of these claims is in order.


ORDER

To the extent of the finding that evidence submitted since 
the June 1982 confirmed rating decision constitutes new and 
material evidence sufficient to reopen the appellant's claims 
of service connection for an acquired psychiatric disorder 
and a gastrointestinal disorder (each claimed as secondary to 
in-service abuse of amphetamines (Preludin) taken for weight 
loss), the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for additional development, to include action 
necessary to ensure compliance with the notice and duty to 
assist provisions contained in the new law, and having the RO 
obtain medical opinions addressing the nature and etiology of 
the disorders claimed as service connected based on a 
complete review of the evidence in the claims file.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain medical opinions 
from appropriate specialists to address 
the nature and etiology of the 
psychiatric, stomach and dental disorders 
for which service connection is being 
sought.  The claims folder must be made 
available to and reviewed by the 
designated specialists in connection with 
the medical opinion request.  In 
conjunction with a thorough review of the 
evidence in the claims folder, each 
specialists should render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
of their respective area of expertise in 
psychiatry, gastrology and dentistry was 
incurred in or aggravated during the 
appellant's active duty military service, 
based on a complete review of the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist, to include his contention and 
amphetamine abuse in service caused, or 
contributed in some manner to cause, one 
or more of the claimed disorders.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of these medical 
opinions should thereafter be associated 
with the appellant's claims folder.

2.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  After completion of the above, the RO 
should readjudicate the appellant's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



